

116 S3079 IS: FAA and TSA Family and Medical Leave Act
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3079IN THE SENATE OF THE UNITED STATESDecember 17, 2019Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to provide family and medical leave to employees of the
			 Federal Aviation Administration and the Transportation Security
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the FAA and TSA Family and Medical Leave Act.
 2.Family and medical leave for FAA and TSA employeesSection 40122(g)(2) of title 49, United States Code, is amended— (1)in subparagraph (I)(iii), by striking and at the end;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (K)subchapter V of chapter 63, relating to family and medical leave..